1                              UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3

4     WILLIAM P. CASTILLO,                            Case No. 2:04-cv-00868-RCJ-GWF
5        Petitioner,
                                                      ORDER GRANTING MOTION FOR
6            v.                                       EXTENSION OF TIME
7
      WILLIAM GITTERE, et al.,
8
         Respondents.
9

10

11          In this capital habeas corpus action, on January 14, 2019, the Court denied
12   William P. Castillo’s habeas petition, and judgment was entered accordingly (ECF Nos.
13   231, 232). On February 11, 2019, Castillo filed a motion to alter or amend the judgment
14   (ECF No. 233).
15          On February 25, 2019, the day the response to Castillo’s motion was due, the
16   respondents filed a motion for extension of time (ECF No. 239), requesting a 45-day
17   extension of time, to April 11, 2019. Castillo’s counsel states that the extension of time
18   is necessary because of her obligations in other cases. The Court finds that the motion
19   for extension of time is made in good faith and not solely for the purpose of delay, and
20   that there is good cause for the extension of time requested.
21          IT IS THEREFORE ORDERED that Respondents’ Motion for Enlargement of
22   Time (ECF No. 239) is GRANTED. Respondents will have until April 11, 2019, to
23   respond to the motion to alter or amend judgment.
24

25                     26thday
            DATED THIS ___  dayofof______________________,
                                    February, 2019.        2019.
26

27
                                               ROBERT C. JONES,
28                                             UNITED STATES DISTRICT JUDGE
                                                  1
